Citation Nr: 1621962	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to a change in the Veteran's vocational rehabilitation employment goal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991, from November 1992 to November 1995, and from December 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 Administrative Review by the RO's Vocational Rehabilitation Service, which denied the Veteran's request to amend the employment goal in his individualized employment assistance plan.  

The Veteran presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.  In December 2014, the Board remanded to obtain documentary evidence which had not been associated with the claims file.  Such action has been fully accomplished, as the Veteran has resubmitted it himself.  

On his April 2015 claim, the Veteran stated that asthma, chalazion, and hernia repair scar prevented him from working.  These are his service-connected disabilities.  However, the RO adjudicated entitlement to nonservice-connected pension benefits in an April 2016 rating decision, without considering entitlement to a total disability rating based on individual unemployability due to service-connected condition.  The issue of TDIU is REFERRED to the AOJ. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






REMAND

The Veteran had been pursuing a degree program to become a radiologic technician under the auspices of the VA vocational rehabilitation service.  At some point, however, it was determined that he desired to move more into management, in light of his service-connected disabilities, which include asthma and chemical dermatitis.  

A vocational rehabilitation goal may be changed when the Veteran's circumstances  have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established.  38 U.S.C.A. § 3107; 38 C.F.R. § 21.94.  

Following the Board's remand, in connection with another concurrently pending claim for VA pension benefits, the Veteran submitted a statement in January 2016 that his Social Security Disability benefits were "being processed."  No attempt to obtain his Social Security Disability records has been made.  Because Social Security Disability benefits are predicated in part upon a vocational assessment and a determination that the Veteran is unable to work due to his disabilities and current labor market conditions, these records could contain information which is relevant to whether the Veteran's vocational rehabilitation goal should appropriately be changed.  Therefore, although the Board regrets the necessity of a second remand in this case, this newly-identified evidence should be obtained prior to further review of his appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical and vocational records and opinions relied upon concerning that claim.  Complete documentation of the decision made by that Administration should be obtained as well.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


